


EXHIBIT 10.1




November 23, 2007




To: The Board of Directors

       Prospero Minerals Corp.

        

The following items shall act as the general understanding for Cavitation
Concepts Corporation Limited (“Investor”) to assist Prospero Minerals
Corporation, (the “Company”) with obtaining capital and completing any merger,
acquisitions or other precious metals and minerals entities.




1)

Basic Understanding and Initial Investment

A)

Prospero (OTCBB:PSPOE) was a public trading company on the OTC bulletin board
and had a closing price as of November 23, 2007 of approximately $1.95 per
share. Prospero has  120,952,244 Common Shares outstanding and is authorized to
issue up to Two Hundred and Ninety Million (290,000,000) Common Shares and Ten
Million (10,000,000) Preferred Shares of which there are none issued prior to
the acquisition of RCA Corporation, as at March 31st, 2006. This acquisition has
been completed as of April 1st, 2006. There was a name change from Corumel
Mining Corporation to Prospero Minerals Corporation and an increase in the
authorized capital to Three Hundred Million (300,000,000) shares of which
290,000,00 are Common Shares and 10,000,000 are Preferred Shares.  




B)

Cavitation Concepts Corporation Limited and its subsidiaries have at present
10,000,000 share capital at $0.10 per share. Cavitation Concepts Corporation
Limited presently owns 30,000,000 shares of Prospero Minerals Corp. Prospero
Minerals Corp. shall acquire, pursuant to a definitive Acquisition Agreement
containing the customary representations and warrants; 4,000,000 Common Shares
or 40% of Cavitation Concepts Corporation for consideration of 40,000,000
additional shares of Prospero Minerals Corp.




C)

Upon completion of the Acquisition of shares by Cavitation Concepts Corporation
Limited and Prospero Minerals Corp, two members of the company will become
Directors of the Company.




2)

Funding, Public Relations & Consulting  







1)

Identify potential Merger and/or Acquisition candidates for the Company.




2)

Facilitate the transition and sale of the potential Merger and/or Acquisition
candidates of the Company.




3)

Develop financial strategies in conjunction with potential Merger and/or
Acquisition candidates for the Company.




4)

Find on a best-efforts basis such additional assets and capitalization for the
Company that will permit the Company to satisfy the NASDAQ Small Cap Market /
AMEX initial listing requirements. Such efforts will include, but are not
limited to arranging meetings, presenting term sheets and structuring any other
acquisition(s).




5)

Develop and market the Company’s profile to the investing public, broker-dealers
and market makers.




6)

Attend meetings of the Company’s Board of Directors or Executive Committee(s)
when so requested by the Company.




7)

Attend meetings and at the request of the Company review, analyze and report on
proposed business opportunities.




8)

Consult with the Company concerning strategic corporate planning and investment
policies including any revision of the Company’s business plan when requested by
the Company; and




9)

Advise the Company relative to the continued development of a shareholder
relations program and to stimulate interest in the Company by members of the
financial community.




3)

Additional Covenants




A)

Cavitation Concepts Corporation Limited will have control of a finance committee
that will be required to approve all expenses over One Hundred Thousand Dollars
($100,000)




B)

Investors will have a non-dilution clause for a period of 12 months.




C)

Upon completion of the acquisition of the Forty Million shares (40,000,000)
there will be a total of approximately 160,952,244 shares outstanding.




4)

Miscellaneous




A)

Cavitation Concepts Corporation Limited will use any confidential information
obtained from the Company solely for the purpose of the transactions
contemplated herein and unless and until the parties consummate the
transactions. Cavitation Concepts Corporation Limited will keep the confidential
information strictly confidential. Cavitation Concepts Corporation Limited will
disclose the confidential information only to those who need to know such
information for the purpose of consummating the transactions herein. Cavitation
Concepts Corporation Limited agrees to be responsible for any breach of this
paragraph by any of its affiliates.  In the event the transactions contemplated
by this letter are not consummated, Cavitation Concepts Corporation Limited will
return to the Company any materials containing confidential information, or will
certify in writing that all such materials or copies of such materials have been
destroyed.  The provisions of this paragraph may be referred to as the
“Confidentiality Provisions” and they shall survive the termination of this
letter agreement.




B)

Any controversy or claim arising out of or related to this Agreement shall be
settled by arbitration in accordance with the rules and under the rules of the
American Arbitration Association; and any arbitration shall be conducted in the
city of Fort Lauderdale in the state of Florida.  




The arbitrator(s) shall make written findings of fact and conclusion of law.
 The prevailing party (as determined by the arbitrator(s)) shall be entitled to
all legal fees and associated costs.




This outline shall act as our general agreement and will be subject to the
execution of Definitive Agreements that are satisfactory to Cavitation Concepts
Corporation Limited and Prospero Minerals Corp.  Please acknowledge your
agreement with the above by executing below.







          Sincerely___________________________

                           David Reeve -   Secretary

              Cavitation Concepts Corporation Limited

    20 Madeira Street, P.O. Box N-1315, Nassau, The Bahamas

      










Agreed and Accepted this 23rd  day of November 23, 2007.

Prospero Minerals Corp.







__________________________________

By: Hubert L. Pinder

Chief Financial Officer













 












